As filed with the Securities and Exchange Commission on December 23, 2014 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. x TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 287-3338 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 273-3500 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) o Immediately upon filing pursuant to Rule 485(b). x on January 2, 2015 pursuant to Rule 485(b). o on (date) pursuant to Rule 485(a)(1). o 60 days after filing pursuant to Rule 485(a)(1). o 75 days after filing pursuant to Rule 485(a)(2). o on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 479 to the Registration Statement of Trust for Professional Managers (the “Trust”) is being filed for the purpose of responding to Staff comments with respect to making revisions to the investment strategy of the Rockefeller Select Equity Fund (the “Fund”) in relation to a change of the Fund’s name to the Rockefeller Equity Allocation Fund, and to make other permissible changes under Rule 485(b). Prospectus January 2, 2015 Rockefeller Equity Allocation Fund Institutional Class Shares (Symbol:ROCKX) Advisor Class Shares (Symbol: RACKX) The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Rockefeller Equity Allocation Fund A series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 INVESTMENT STRATEGIES, RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 6 Principal Risks of Investing in the Fund 7 Portfolio Holdings Information 11 MANAGEMENT OF THE FUND 12 The Adviser 12 Portfolio Managers 13 SHAREHOLDER INFORMATION 13 Choosing a Share Class 13 Share Price 14 How to Purchase Shares 15 How to Redeem Shares 18 Exchanging or Converting Shares 21 Tools to Combat Frequent Transactions 21 Other Fund Policies 22 DISTRIBUTION OF FUND SHARES 23 The Distributor 23 Shareholder Servicing Plan 23 Payments to Financial Intermediaries 24 DISTRIBUTIONS AND TAXES 24 Distributions 24 Federal Income Tax Consequences 24 FINANCIAL HIGHLIGHTS 26 Table of Contents - Prospectus Summary Section Investment Objective The Rockefeller Equity Allocation Fund (the “Equity Allocation Fund” or the “Fund”) seeks long-term total return from capital appreciation and income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional
